DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-11 in the reply filed on 13 August 2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 August 2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sim et al (WO 2019/190115 A1).
As to claim 1, Sim discloses an apparatus for electroforming comprising 
	a plating bath in which a substrate is plates (Fig. 2 #100);
	A clamp disposed within the plating bath and configured to grasp the substrate disposed in a first direction (Fig. 2 #410)
	An assembly including 
		an anode space above the plating bath and connected to an external power supply (#200)

		an insulator between the anode and the plating solution supply ([0058] where the supply is made of a non-conductive material thus between the supply and the anode)
	a driving structure configured to reciprocate the assembly in the first direction at a distance from the substrate. (Fig. 2 # 210/220).

As to claim 2, Sim discloses wherein the insulator is spaced above the substrate, and an end surface of the insulator is disposed parallel to an end surface of the anode. (See Fig. 2 where end of 230 is parallel to surface of anode).

As to claim 3, Sim further discloses wherein an end surface of the plating solution supply is disposed parallel to the end surface of the insulator (See Fig. 2 where the insulator and supply are integral and thus parallel).

As to claim 4, Sim further discloses wherein a cathode operates as the clamp to fix the substrate in the first direction. ([0068] “clamp 410”).

As to claim 5, Sim further discloses wherein the clamp pairs up with another clamp and a pair of clamps are disposed facing each other and grasp each end of the substrate. ([0068] “ a plurality of clamps 410 may be connected to four sides of the substrate 300 having a rectangular plate shape, and as an embodiment, plating may be performed more evenly on the substrate 300 . So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of 

As to claim 8, Sim further discloses wherein the insulator is made of a polymer. ([0058]).

As to claim 10, Sim further discloses wherein an end surface of the insulator is collinear with an end surface of the anode and an end surface of the plating solution supply. (See below)

    PNG
    media_image1.png
    506
    851
    media_image1.png
    Greyscale

As to claim 11, Sim further discloses wherein the plating solution supply is located at each of front and rear ends of the assembly in a movement direction of the assembly and disposed with the anode interposed between the plating solution supply units located at front and rear ends of the assembly. (See Fig. 2 arrows indicating movement and #s 230 at either end with anode 200 in between).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Takeguchi (US 2010/0122908 A1).
As to claims 6 and 7, Sim fails to explicitly disclose a controller, wherein as the anode of the assembly moves, the controller controls a sum of a current flowing between the anode and the clamp as well as the current flowing between the anode and the another clamp to be constant  (as required by instant claim 6) and a controller for regulating a current density to be applied to the clamp and the another clamp depending on a position of the anode moving between the clamp and the another clamp (as required by instant claim 7).

unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on
the substrate corresponding to the position of the anode. (col. 4 lines 31-35, Fig. 4C col. 5 line 61
– col. 6 line 3, col. 6 line 55-65). Takeguchi further discloses using a constant current power supply (#130 [0023]) and adjust the voltage on each workpiece contact to maintain constant current density ([0045] [0050] thus a sum remaining constant as well). As to the recitation “depending on a position of the anode moving between the clamp and the another clamp”, said limitation is necessarily met via use with an anode absent further recitation as to how they are used as an area of plating and anode positioning are inherent to any electroplating process and thus the current regulated as such.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a controller to regulate the voltage as taught by Takeguchi in using the plural cathodes in Sim in order to control the current applied to each cathode to maintain a uniformity distribution of plating current or control the plating rate (Takeguchi col. 5 lines 18-20, col. 6 lines 61-63).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Singh et al (US 2007/0068819 A1).
As to claim 9, Singh fails to explicitly disclose wherein the insulator is made of an inorganic material.
	Singh discloses wherein an insulator suitable for separation of an anode and a plating solution supply may be an insulator ([0067] ceramic or coated metal or dielectric materials which support anodes and between the anode and the supply (Fig. 1 anodes 127 supply 137 and base 119).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LOUIS J RUFO/Primary Examiner, Art Unit 1795